Citation Nr: 0403521	
Decision Date: 02/06/04    Archive Date: 02/11/04	

DOCKET NO.  00-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar radiculitis 
with narrowing of the disc interspace and instability of the 
joint at L5 - S1, currently rated 60 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and K. C.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from July 1983 to 
April 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO) which increased the disability rating 
for the veteran's service-connected low back disorder from 
noncompensable to 20 percent disabling.  In July 2001, the RO 
increased the 20 percent rating to 60 percent and granted a 
total rating for compensation purposes based on individual 
unempoyability.  The veteran currently resides within the 
jurisdiction of the RO in St. Petersburg, Florida.

This case was previously before the Board in June 2003.  It 
was remanded to the RO for further development.  In June 2003 
the RO requested the veteran to indicate whether the desired 
a representative.  No response was received from the veteran.  
The case has since been returned to the Board and is now 
ready for appellate review.  


FINDINGS OF FACT

The veteran's low back disorder is manifested by severe 
limitation of motion, and moderate incomplete paralysis of 
the sciatic nerve and is productive of pronounced impairment.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 
60 percent for lumbar radiculitis with narrowing of the disc 
interspace and instability of the joint at L5 - S1 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2001 and 2002); 38 C.F.R. 
§ 4.124(a), Diagnostic Codes 5243, 8520 (2003).
	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, a January 2000 statement 
of the case and supplemental statements of the case dated in 
July 2000, October 2003, and December 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in a June 2003 
letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the June 2003 VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. January 13,2004).  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, The Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Boar finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran service medical records show that the veteran in 
the spring of 1986 suffered an acute back injury in service.  
He was examined in April 1986 and was found to be suffering 
from sciatica and a probable herniated L5 - S1disc.  

On his initial VA examination in May 1987, the veteran had 
complaints of mid and low back pain.  On physical 
examination, lumbar spine motion was full in all directions--
forward, backward, and rotation, and lateral bending without 
complaint of pain.  There was no palpable muscle spasm.  Knee 
jerks and ankle jerks were equal and active and there was no 
sensory loss of the lower extremities.  There was no sciatic 
nerve tenderness of the buttock.  

In a statement dated in May 1987, a private physician 
certified that the veteran was suffering from lumbar 
radiculitis and instability of the joint at the level of 
L5 - S1.  The physician noted that the veteran had chronic 
back pain and narrowing of the disc interspace at L5 - S1.

Service connection for lumbar radiculitis with narrowing of 
the disc interspace and instability of the joint at L5 - S1 
was granted by an RO rating action dated in June 1987.  This 
disorder was rated as noncompensably disabling under 
Diagnostic Code 5299-5293 of VA's Schedule for Rating 
Disabilities (Rating Schedule).  The zero percent rating 
remained in effect until the current claim.

Private treatment records received in August 1999 from J. M., 
M.D., include a May 1992 neurological, which show that the 
veteran had a central herniated disc at the L4-5 level.  A 
private examination report dated in August 1999 shows that 
the veteran's lumbar range of motion and forward flexion was 
markedly reduced to 50 degrees with pain and hypertonicity.  
It was noted that the veteran had sharp pain in the lumbar 
region, which radiated to the sacroiliac and paralumbar 
areas, bilaterally.  Sensory examination and motor 
examination were noted to be within normal limits.  An X-ray 
of the lumbar spine revealed marked degenerative changes at 
the L4/L5 disc space with spondylosis and mild facet 
arthrosis.  There was also a sign of subluxation at L5 - S1 
with retrolisthesis and marked reduction of the lumbar curve 
in the lateral projection.  The diagnostic impression that 
the veteran was affected with lumbar nerve root compression 
in addition to a lumbar mechanical instability subsequent to 
lumbar disc disease and chronic degenerative lumbar 
osteoarthritis.  He opined that the veteran at some time in 
the near future might require surgical intervention should 
conservative treatment modalities fail to provide adequate 
pain relief and functional restoration of his activities of 
daily living.  

On a VA examination in October 1999, the veteran complained 
of progressive back spasm and sharp back pain in the lower 
back.  It was noted that the veteran currently worked as a 
chef and standing while cutting food aggravated his lower 
back pain and that he was unable to do any heavy lifting.  It 
was further noted that bending, twisting, or standing in one 
position with the meticulous work required by his profession 
caused flare-ups of the lower back pain.  On physical 
examination, it was noted that the veteran looked distressed 
because of chronic pain and that he showed abnormal posture 
with the truck bent forward about 14 degrees with loss of 
lumbar lordosis.  The veteran exhibited bilateral tenderness 
in the bilateral sacroiliac area in the back.  Truncal 
forward bending started to be painful at 64 degrees, but the 
veteran was able to bend forward to 90 degrees.  Right 
lateral bending started to be painful at 10 degrees, but the 
veteran was able to lateral bend to 20 degrees with pain on 
effort.  Left lateral bending started to be painful at 
10 degrees but was possible to 14 degrees with effort and 
pain.  Right lateral rotation was possible to 38 degrees with 
some pain and left lateral rotation was limited to 32 degrees 
at which time further movement was restricted by pain.  
Hyperextension caused back pain at 4 degrees and was limited 
to 4 degrees.  History of L5 - S1 radiculitis was the 
diagnostic assessment.  The examiner noted that the veteran 
had severe progressive pain in the lower back with limitation 
of motion and occasional left sciatica.  He further noted 
that neurological examination showed no focal neurological 
deficits.  Deep tendon reflexes were two plus in the knees 
and ankles.  

A VA computer tomography scan of the lumbar spine in January 
2000 was interpreted to reveal mild discogenic degenerative 
changes with the most severe being at the level of L5 - S1 
with a central disc protrusion as well as moderate broad-
based bulge.  

At a hearing at the RO in June 2000, the veteran described 
limitations imposed by his service-connected low back 
disorder.  The veteran stated that his low back had been 
getting progressively worse to the point where he needs to 
take time off from work and just lay flat to alleviate his 
pain.  He said that his low back discomfort is debilitating 
to the point where at times he can't walk.  He further 
testified that he was currently unemployed and that his last 
employment was in February as a professional chef.  He said 
he was working 50 to 60 hours a week and that it was very, 
very demanding on him physically.  He said that, on one 
Saturday night "towards the end of my cooking career," he had 
an episode of back pain where he could no longer stand.  He 
said following this episode he took three days off to allow 
his back to recover and at that point received a phone call 
from his employer who asked him to return to work.  He said 
he worked for a week, but then the pain became so bad, he 
again needed to take time off, so he took a vacation.  He 
added that when he returned to work, his boss told him that 
he no longer needed him as it was realized he had a 
disability and it was affecting his work.  The veteran then 
went on to describe episodes of back pain, which included 
periods of muscle spasms.  He noted that his attacks of back 
pain come more and more frequently, interferes with his sleep 
and minimize his physical activities.  

When examined by VA in June 2000, the veteran reported that 
he had injured his back in service while lifting heavy boxes 
and that, since then, he has had chronic low back pain.  The 
veteran stated that he was not presently working full time 
and that he gave up his cooking occupation in February of 
2000 because of an inability to cope with the physical 
demands of that job.  He said that, while working as a cook, 
he frequently lost work hours and missed work because of 
episodes of exacerbation of low back pain.  He further noted 
that he had current complaints of constant pain in the lower 
back described as six every day and increasing to 10 on 
exacerbation on bad days.  The veteran stated that episodes 
of increased pain last two days to one week and make it 
difficult for him to work and cause significantly reduced 
activities compared to usual normal levels.  He reported a 
tremendous lack of endurance in the low back.  He had severe 
sharp pain radiating into the right leg with weakness which 
caused him to lie down for 15 minutes.  He would then get up 
and rest on the bed for three to fours hours with his knee 
bent to relieve the pain.  He reported that the increased 
pain lasted two days to four weeks.   

It was noted that the veteran was currently a full-time 
student on the vocational rehabilitation program for computer 
programming.  On general examination, the veteran was noted 
to appear depressed and anxious and to appear in moderate 
distress because of discomfort in the lower back.  It was 
noted that his movements were overall slow and careful and 
guarded to prevent any aggravation of low back pain.  On 
physical examination of the back, it was noted that there was 
a loss of lumbar lordosis.  There was tenderness in the 
bilateral lower thoracic lumbosacral paraspinal muscles.  
Lumbar flexion started to be painful at 26 degrees, but was 
possible to 30 degrees with pain and slow movement.  
Hyperextension was limited to 18 degrees with pain at the end 
and slow movement.  Right lateral bending was limited to 16 
degrees, left lateral bending was limited to 10 degrees with 
pain at the end with a rather slow movement.  Right lateral 
rotation was limited to 16 degrees, left lateral rotation was 
limited to 20 degrees with pain at the end with a slow stiff 
and guarded movement.  Straight leg raising test was positive 
at the left side at 42 degrees' elevation.  Deep tendon 
reflexes were normal in knees and ankles, bilaterally, and 
symmetrical.  There was no sensory change in the lower 
extremities.  


There was some difficulty recruiting motor power in the 
ankles, bilaterally, apparently because of low back pain with 
effort.  The veteran was able to walk on heels and forefeet 
without difficulty indicating no more weakness in the ankles.  
When the veteran was asked to repetitive trunk flexion and 
extension in comfortable range, he was able to do up to three 
repetitions without pain, which the veteran's examiner 
indicated a lack of endurance in the lower back due to pain.  
Degenerative lumbar joint disease with L5 - S1central 
protrusion with a broad-based posterior disc bulge with mild 
central stenosis and left neuroforaminal narrowing with 
chronic episodic disabling left sciatica was the diagnostic 
assessment.  The examiner noted that the veteran had evidence 
of low endurance associated with repeated movement causing 
back pain.  He lastly opined that the veteran was 
significantly disabled due to his chronic low back pain with 
low endurance associated with pain. 

In a letter received in November 2000, the veteran's 
employer, an automobile dealership stated that, due to 
continuous pain the veteran was suffering from, it was 
impossible for him to remain working with their firm.  It was 
further noted that the veteran had been experiencing constant 
pain and discomfort and as a result had lost time from his 
work.

The veteran was seen at a VA outpatient treatment clinic in 
May 2003 with complaints of back pain, which he said were 
getting progressively worse.  He said he had two bouts of 
acute episodes in the last month while working in a garage 
and on his way to Daytona Beach.  He said the pain was severe 
and sudden in onset.  

Analysis

Disability evaluations are determined by the application of 
the aforementioned VA Rating Schedule.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Slight limitation of motion of the lumbar spine warrants a 
10 percent rating and moderate limitation of motion warrants 
a 20 percent rating.  A 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

A noncompensable rating is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent is 
assigned for a lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
40 percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation on 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The Board notes that a 40 percent 
rating is the maximum rating available under Diagnostic 
Code 5295.  

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided 
that a maximum 60 percent rating for intervertebral disc 
syndrome, is given when the condition is pronounced in 
degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief, a 20 percent when moderate with 
recurrent attacks and a 10 percent when mild.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.   A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion of 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

In this case, the rating criteria effective prior to 
September 2002 or either of the revised rating criteria noted 
above may apply, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates.  VAOPGCPREC 3-2000.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 
10 percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 
80 percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124(a), Diagnostic Code 8520.  

The veteran is in receipt of the maximum disability rating 
under Diagnostic Code 5293 for intervertebral disc syndrome 
under the rating criteria effective prior to September 2002.  
The only higher rating that could be assigned is a 
100 percent under Codes 5285, 5286, which would require 
residuals of fracture of the vertebrae requiring cord 
involvement, and the veteran be bedridden, or recurring leg 
braces or complete ankylosis with marked deformity and 
involvement of major joints or without joint involvement 
(Bechterew type).  See 38 C.F.R. § 4.71a, Codes 5285, 5286.  
The veteran does not manifest such symptoms.

The VA General Counsel, in a precedent opinion, has held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

The Board also recognizes that the United States Court of 
Appeals for Veterans Claims (Court) has held that where 
evaluation is based on limitation of motion the question of 
whether pain and functional loss are additionally disabling 
must be considered, however, the Court has held that such 
consideration is not required when the current rating is the 
maximum disability rating for limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the 
veteran's 60 percent rating under Diagnostic Code 5293 
exceeds the maximum rating for limitation of motion of the 
lumbar spine.  Accordingly, consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not warranted in this 
case. 

Under Diagnostic Code 5293, effective September 2002, a 
rating for the veteran's service-connected intervertebral 
disc syndrome higher than the currently assigned 60 percent 
is possible based on separate evaluations under orthopedic 
and neurologic codes.  With respect to the orthopedic 
impairment, the record shows that the veteran has severe 
limitation of motion of the lumbar spine, warranting the 
maximum 40 percent rating under Diagnostic Code 5292. 

 Here we note that when examined by VA in October 1999, his 
lumbar spine had forward flexion to 90 degrees, albeit with 
pain on movement, beginning at 64 degrees.  However, on VA 
examination in June 2002, lumbar spine motion was 
considerably reduced and was possible to only 30 degrees with 
pain.  In addition, it was found that the veteran had low 
endurance associated with repetitive movement as a result of 
pain with respect to the lower back.

In terms of the neurological manifestation, the veteran has 
been diagnosed on both VA examination in October 1999 and 
June 2002 as suffering from episodic left sciatica, 
characterized on his latter examination as severe.  The most 
appropriate neurologic code under which to evaluate the 
veteran's neurological deficits is Diagnostic Code 8520, for 
impairment of the sciatic nerve.  

On VA examination in October 1999, neurological examination 
showed no neurological deficits.  When examined in June 2002, 
there were no sensory changes noted and deep tendon reflexes 
were normal and symmetrical in the knees and ankles, 
bilaterally.  The Board observes that the medical evidence 
shows no more than moderate incomplete paralysis of the 
sciatic nerve and as such, a 20 percent rating is assignable 
under Code 8520.

With reference to the version of Diagnostic Code 5293, 
effective September 2002, if orthopedic manifestations of the 
veteran's low back disorders are rated 40 percent (based on 
severe limitation of motion) and the neurological 
manifestations are rated 20 percent (based on moderate 
incomplete paralysis of the sciatic nerve), the result of the 
combined rating table of 38 C.F.R. § 4.25 is a combined 
rating of 50 percent (when converted and adjusted to the 
nearest number divisible by 10).  So even by this method, a 
rating higher than the current 60 percent for the veteran's 
low back disability under the diagnostic criteria effective 
September 2002 is not warranted.  

Turning to the veteran's entitlement to an increased 
evaluation for his service-connected low back disorder under 
the current Diagnostic Code 5243, effective September 2003, 
we find that there is no evidence that the veteran suffers 
from either unfavorable or favorable ankylosis of any of the 
spinal segments.  (See Note 5 of Diagnostic Code 5243, 
effective September 2003).  As noted above, the veteran on VA 
examination in June 2002 demonstrated forward flexion to 
30 degrees, thus warranting a 40 percent rating under 
Diagnostic Code 5243 for functional restrictions.  Note (1) 
of Diagnostic Code 5243 provides a separate evaluation for 
the veteran's associated objective neurological abnormalities 
under an appropriate diagnostic code.  

Thus, for the reasons noted in the discussion above, the 
veteran is entitled to a 20 percent disability rating under 
Diagnostic Code 8520 for the neurologic abnormality 
objectively demonstrated by his service-connected low back 
disorder.  However, consideration of the current criteria for 
evaluating intervertebral disc syndrome also does not entitle 
the veteran to a disability evaluation in excess of that 
currently assigned.

In sum, for the reasons and bases discussed above, the Board 
finds that the criteria have not been met for an increased 
rating of the veteran's chronic low back disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for lumbar radiculitis with narrowing 
of the disc interspace and instability of the joint at 
L5 - S1 is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



